Citation Nr: 0032317	
Decision Date: 12/12/00    Archive Date: 12/20/00

DOCKET NO.  99-11 355A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for herniated nucleus 
pulposus at C5-C6 with cervical radiculopathy to the right 
upper extremity.

2.  Entitlement to an increased rating for compression 
fracture of T-12 with history of lumbosacral strain and 
degenerative changes, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from November 1972 to 
November 1976. 

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision of the 
Detroit, Michigan, Department of Veterans Affairs (VA) 
Regional Office (RO) which denied a rating in excess of 30 
percent for compression fracture of T-12 with history of 
lumbosacral strain and degenerative changes (hereinafter, 
"low back disability").

The issue of service connection for herniated nucleus 
pulposus at C5-C6 with cervical radiculopathy to the right 
upper extremity (hereinafter, "cervical spine disability") 
with be addressed in the Remand section of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's service-connected low back disability is 
manifested by some limitation of motion, complaints of pain 
and X-ray evidence of mild compression change at the T-12 
vertebra without evidence of spasm, atrophy or neurological 
deficiency.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
compression fracture of T-12 with history of lumbosacral 
strain and degenerative changes have not been met. 38 
U.S.C.A. §§ 1155 (West 1991); Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 
C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5285-5292 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board is satisfied that all relevant facts have been 
properly and sufficiently developed, and that no further 
assistance to the veteran is required to comply with the 
statutory duty to assist.  See Veterans Claims Assistance Act 
of 2000, Pub.L. 106-475, 114 Stat. 2096 (2000).  

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disability at issue.  

In an October 1990 rating decision, the RO granted service 
connection for minimal compression fracture of T-12, 
evaluated as noncompensably disabling.  In February 1991, the 
rating was increased to 10 percent, and the disability was 
recharacterized as compression fracture , T-12 with chronic 
lumbar strain and degenerative joint disease.  A July 1993 
rating action reduced the disability evaluation to 
noncompensable.  

In February 1997, the veteran sought an increased rating for 
his service-connected low back disability.  

In a February 1997 statement, a private osteopath reported 
that the veteran had been experiencing some difficulty with 
his back, in particular with range of motion in the lumbar 
region.  A diagnosis of degenerative arthritis and previous 
fracture of the thoracic spine was noted.  

On VA examination in May 1997, the veteran complained of 
fairly constant pain from the mid to lower back and stated 
that he could not lift anything.  He indicated that sitting 
too long and bending increased the pain.  He denied any leg 
or arm complaint and stated that he took Orudis medication.  
Objective findings noted a normal heel-toe gait.  Examination 
of the thoracolumbar spine revealed that there was no 
postural abnormality nor was there any fixed deformity.  
Muscle tone was good without any spasm and there was no 
tenderness.  Alignment of the spine was good without any 
scoliosis or kyphosis.  Range of motion was forward flexion 
to 65 degrees, backward extension to 20 degrees, right and 
left lateral flexion to 30 degrees, and right and left 
lateral rotation to 30 degrees.  There was no objective 
evidence of pain on motion.  Both lower limbs were negative 
for any neurological deficiency.  Muscle tone was good and 
reflexes were equal on both sides.  Sensation was normal.  
Straight leg raising was to 70 degrees with complaint of back 
pain but Lasegue test was negative.  X-rays of the 
thoracolumbar spine were essentially negative, except for 
mild anterior compression of the T12 vertebrae with bone spur 
formation.  The diagnosis was chronic lumbar strain with mild 
compression fracture of T12.  

In an October 1997 rating decision, the RO increased the 
rating to 30 percent.  

On VA examination in June 1998, the veteran complained of 
chronic pain in the lower back which was worse with weather 
change.  He had to take pain tablets.  Sometimes, there was 
pain radiating upwards and he tried to avoid any heavy 
activity.  Sitting too long in one position aggravated the 
pain.  There was no history of flare ups or radiation of pain 
to the legs.  Lumbar spine examination showed the alignment 
was normal.  Pelvis was symmetrical and there was no 
scoliosis or kyphosis.  Spinous process was not tender on 
palpation.  There was no aggravation of pain by cough.  There 
was no spasm and muscle tone was good.  Extension was 25 
degrees with complaint of pain and he could go up to 35 
degrees.  Flexion was 45 degrees with beginning of pain and 
he could bend over to 70 degrees.  Right and left lateral 
flexion was 30 degrees as was right and left lateral 
rotation.  Both lower limbs were equal in length and negative 
for any neurological deficits.  Straight leg raising was 75 
degrees with complaint of back pain, but Lasegue test was 
negative.  Sacroiliac strain was not painful.  X-rays of the 
lumbar spine showed mild compression deformity of T12 
vertebra, but no arthritic change.  The diagnosis was chronic 
lumbar strain with residual of T12 compression fracture.  

A January 1999 discharge summary from a private hospital 
shows that the veteran was admitted for anterior cervical 
diskectomy with fusion due to a complaint of neck pain.  The 
discharge diagnoses were herniated nucleus pulposus at C5-C6 
and cervical radiculitis of the right upper extremity.  There 
is no mention of the thoracic or lumbar spines.  

On VA examination in April 1999, the veteran complained of 
pain near the middle of the back and stated that he could not 
bend and had difficulty lifting heavy objects.  Lower back 
examination revealed that the alignment was normal and there 
was loss of lordotic curve.  Muscle tone was good without any 
spasm.  There was no gibbus over the spinous process.  His 
pelvis was symmetrical without any scoliosis or kyphosis.  
There was mild tenderness in the upper part of the 
lumbosacral spine.  Range of motion was flexion to 65 degrees 
with pain, extension to 25 degrees with pain, flexion to 20 
degrees bilaterally with complaint of pain, and rotation to 
20 degrees on either side.  Both lower limbs were negative 
for any neurological deficiency.  There was no muscle atrophy 
and the tone was satisfactory.  Reflexes were equal.  
Straight leg raising was 70 degrees on either side with 
negative Lasegue test.  Sacroiliac strain was not painful.  
X-rays of the lumbar spine were unchanged from the previous 
1998 VA examination.  The diagnosis was chronic low back pain 
with residual of compression fracture at T12.  

Analysis

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 
38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7.

The veteran's low back disability is currently evaluated 
under Diagnostic Codes 5285-5292.  Under the provisions of 
Diagnostic Code 5285 residuals of a spine fracture injury, 
with cord involvement, where the veteran is bedridden or 
where the veteran requires long leg braces, are rated 100 
percent disabling; without cord involvement, but with 
abnormal mobility requiring a neck brace (jury mast), a 60 
percent rating is assigned.  In other cases, the residuals 
will be rated according to definite limited motion or muscle 
spasm, adding 10 percent for demonstrable deformity of the 
vertebral body.  38 C.F.R. § 4.71a, Diagnostic Code 5285.

Under Diagnostic Code 5292, a 10 percent rating will be 
assigned where there is evidence of slight limitation of 
motion of the lumbar spine.  A 20 percent rating is assigned 
where there is moderate limitation of motion and a 40 percent 
rating will be assigned when there is severe limitation of 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5292.

First, the Board notes that the competent medical evidence 
shows that the veteran has no spinal cord involvement, is not 
bedridden and does not require neck or leg braces.  Thus, his 
vertebra fracture must be evaluated based on limitation of 
motion and/or spasm. 

VA examinations in May 1997, June 1998 and April 1999 reflect 
that on range of motion tests, forward flexion ranged from 45 
to 65 degrees, extension ranged from 20 to 25 degrees, 
lateral flexion ranged from 20 to 30 degrees, and rotation 
ranged from 20 to 30 degrees.  The veteran reported pain with 
these movements.  The examinations all noted that there were 
no spasms or neurological involvement.  

Taking the evidence in its entirety, the Board concludes that 
the veteran's disability is no more than 30 percent disabling 
under Diagnostic Codes 5285-5292.  This reflects a 20 percent 
evaluation under Code 5292 for no more than moderate 
limitation of motion of the lumber spine with 10 percent 
added under Code 5285 for demonstrable deformity of a 
vertebral body.

The Board has also considered the applicability of other 
diagnostic codes for appropriately rating the service-
connected low back disability.  A 40 percent evaluation may 
be assigned for severe intervertebral disc syndrome with 
recurring attacks (Code 5293) or severe lumbosacral strain 
with listing of the whole spine to the opposite side; 
positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, a loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion (Code 5295).  38 C.F.R. § 4.71a, Diagnostic 
Codes 5293, 5295.

Given the general lack of any neurological findings, the 
severe intervertebral disc syndrome required for a 40 percent 
rating under Code 5293 is not present.  Also, the clinical 
evidence reveals no findings of severe lumbosacral strain.  
Likewise, a 40 percent evaluation may also be assigned for 
favorable ankylosis of the lumbar spine. 38 C.F.R. § 4.71a, 
Code 5289.  As the veteran clearly has motion of the lumbar 
spine and no ankylosis is shown, an increased rating on the 
basis of ankylosis cannot be assigned.

The Board recognizes that there are situations in which the 
application of 38 C.F.R. §§ 4.40, 4.45, or 4.59 is warranted 
in order to evaluate the existence of any functional loss due 
to pain, or any weakened movement, excess fatigability, 
incoordination, or pain on movement of the veteran's joints 
when the rating code under which the veteran is rated does 
not contemplate these factors.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The Board finds, however, that the current 
30 percent disability rating adequately compensates the 
veteran for his limitation of motion and functional loss.  
First, as indicated above, limitation of motion of the lumbar 
spine is slightly limited, with flexion to 65 degrees.  
Second, there is a lack of objective medical evidence showing 
that the veteran has suffered any additional functional loss 
and/or limitation of motion.  Significantly, the Board notes 
that there is no evidence of swelling, atrophy, discoloration 
or weakness indicative of significant functional loss not 
already included in the currently assigned evaluation.  
Although the Board is required to consider the effect of pain 
when making a rating determination, and has done so in this 
case, the rating schedule does not require a separate rating 
for pain.  Spurgeon v. Brown, 10 Vet.App. 194 (1997).  The 
evidence of record does not describe additional disability 
due to functional impairment or pain that would warrant an 
increased rating higher than 30 percent.

In this case, the Board finds that the 30 percent disability 
rating is sufficient to compensate for such impairment.  
Thus, the current level of disability shown is encompassed by 
the rating assigned and with due consideration to the 
provision of 38 C.F.R. § 4.7, an evaluation in excess of 30 
percent is not warranted.  As the preponderance of the 
evidence is against the veteran's claim for increased 
compensation, the reasonable doubt doctrine does not apply.  


ORDER

Entitlement to an increased rating for compression fracture 
of T-12 with history of lumbosacral strain and degenerative 
changes is denied.  


REMAND

By a rating decision in December 1999, the RO denied service 
connection for a cervical spine disability.  In a VA Form 21-
4138, Statement in Support of Claim, dated and received in 
July 2000, the veteran expressed disagreement with that 
determination.  Neither the veteran nor his representative 
has been provided a Statement of the Case (SOC) as to this 
matter in accordance with 38 C.F.R. §§ 19.26 and 19.29.  
Thus, according to the United States Court of Appeals for 
Veterans Claims (Court), a remand for such action is 
necessary.  Manlincon v. West, 12 Vet. App. 238 (1998).

The Board observes that on November 9, 2000, the President 
signed H.R. 4864, the "Veterans Claims Assistance Act of 
2000," that is now Public Law 106-475.  The purpose of this 
bill is to reverse the decision of the Court in Morton v. 
West, 12 Vet.App. 477 (1999) which held that the Secretary 
had no authority to provide assistance to a claimant whose 
claim was not "well-grounded."  This bill eliminates the 
"well-grounded" requirements and requires the Secretary to 
make reasonable efforts to obtain relevant record that the 
claimant identifies, unless there is no reasonable 
possibility the assistance would aid in substantiating the 
claim.  See Pub.L. 106-475 § 5103A(a)(2).  

With regard to compensation claims, the bill requires the 
Secretary to obtain existing service medical records and 
other relevant records pertaining to the claimant's active 
military, naval, or air service that are maintained by the 
Government if the claimant provides sufficient information to 
locate them, and provide a medical examination or obtain a 
medical opinion when such an examination (or opinion) is 
necessary to make a decision on the claim.  Specifically, the 
bill indicates that taking into consideration all information 
and lay or medical evidence (including statements of the 
claimant), an examination would be necessary if the evidence 
of record (a) contains competent evidence that the claimant 
has a current disability, or persistent or recurrent symptoms 
of a disability and, (b) indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service but, (c) does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  See Pub.L. 106-475 §§ 5103A(b), (c) 
and (d).

In addition, the bill contains very specific notice 
requirements.  The bill requires VA to inform claimants when 
additional information is needed.  If VA is unable to obtain 
records identified by the claimant, VA is required to notify 
the claimant that the records were not obtained, describe the 
efforts made to obtain the records and describe the action to 
be taken by the Secretary.  See Pub. L. 106-475 § 5103A(b).  

In reviewing the December 1999 rating decision, the Board 
notes that the RO denied service connection for a cervical 
spine disability on the basis that the claim was not well-
grounded.  As such, the RO should develop and readjudicate 
the claim pursuant to the provisions of Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); Pub.L. 106-475.  

The Board notes that in his July 2000 notice of disagreement 
the veteran maintained that his cervical spine disability was 
the result of his service-connected low back disability.  

Under the provisions of 38 C.F.R. § 3.310(a), service 
connection may be established for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  However, service connection may also be 
granted for nonservice-connected disability "when 
aggravation of a veteran's nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition," with compensation being paid "for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation."  Allen v. 
Brown, 7 Vet. App. 439 (1995).

In Allen, the Court held that a veteran is entitled to 
service connection for an increment in severity of a 
nonservice-connected disability attributable to a service-
connected disability.  Accordingly, the RO must review the 
veteran's claim in light of the recent Court decision and 
determine whether there has been any increment in severity of 
his nonservice-connected cervical spine disability which can 
be attributed to his service-connected low back disability. 

On the basis of the above and pursuant to 38 C.F.R. § 19.9, 
the Board remands the matter to the RO for the following 
action:

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him for his cervical 
spine disability since service.  After 
securing any necessary authorizations, 
the RO should request copies of all 
indicated records which have not been 
previously secured and associate them 
with the claims folder.  If after making 
reasonable efforts, the RO is unable to 
obtain all of the relevant records so 
sought, the RO must provide the veteran 
with written notification that it was 
unable to obtain records with respect to 
the claim.  Such notification must be in 
compliance with The Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000); (i.e., 
identify the records, briefly explain the 
efforts made to obtain the records, and 
describe any further action to be taken 
by the RO with respect to the claim).  A 
copy of the notice must be associated 
with the claims file.  

2.  The RO should schedule the veteran 
for a VA examination to determine the 
nature and etiology of his cervical spine 
disability.  All indicated tests, studies 
and X-rays should be performed. The 
report should set forth all objective 
findings regarding the cervical spine 
disability, including complete range of 
motion measurements.  The examiner must 
express an opinion as to whether it is 
more likely than not that any cervical 
spine disability was caused by the 
veteran's military service and/or his 
service-connected low back disability.  
If the examiner concludes that there is 
no causal connection with either, it must 
be indicated whether there has been any 
aggravation of the cervical spine 
disability as a result of the service-
connected low back disability, and if so, 
specify the degree of aggravation.  
[Allen].  In regard to aggravation, a 
distinction should be drawn between any 
temporary exacerbation of symptoms as 
opposed to an increase in the level of 
disability beyond natural progression.  
The complete rationale for any opinion 
expressed should be provided.  

The claims folder and a separate copy of 
this remand should be made available to 
and reviewed by the examiner prior to the 
examination.  The RO should inform the 
veteran of all consequences of his 
failure to report for the examination in 
order that he may make an informed 
decision regarding his participation in 
said examination.  

3.  After the above examination is 
conducted, the RO should review the 
claims folder to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).

4.  Thereafter, the RO should 
readjudicate the claim in light of the 
additional evidence and Allen.  If the 
claim continues to be denied, the RO 
should issue to the veteran and his 
representative an SOC with respect to the 
denial of service connection for a 
cervical spine disability.  The SOC 
should include all relevant law and 
regulations pertaining to the claim.  The 
veteran must be advised of the time limit 
in which he may file a substantive 
appeal.  38 C.F.R. § 20.302(b).  
Thereafter, only if an appeal has been 
perfected, this issue should be returned 
to the Board.

The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.  
No action is required by the veteran until contacted by the 
RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	NADINE W. BENJAMIN
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 



